Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 15 and 22, respectively, of U.S. Patent No. 11,168,920 (Leezer ‘920).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are found in the cited patent, with merely minor changes to wording and form.  Moreover, the claims of the instant application are merely broader versions of the Claims of Leezer ‘920, which contains all the subject matter of the instant application’s claims.
Regarding Claim 1:  All the limitations of the instant application’s Claim 1 are included in Claim 1 of Leezer 920.  Specifically, Claim 1 of Leezer 920 recites at least one bracket with first and second ends configured to be received with the vertical side window track; and a base.  
Regarding Claim 15:  Claim 15 of Leezer 920 recites all the claimed method steps recited in the instant application’s Claim 15.  
Regarding Claim 22:  All the limitations of the instant application’s Claim 22 are included in Claim 22 of Leezer 920.  Specifically, Claim 22 of Leezer 920 recites at least one bracket with first and second ends configured to be received with the vertical side window track; and a base.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT/CN2019/099848 (PCT 848).

    PNG
    media_image1.png
    763
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    681
    media_image2.png
    Greyscale

Regarding Claim 1:  PCT 848 discloses an anti-tip bracket assembly for securing a window air conditioning unit in a window assembly, the window assembly having at least one vertically operable window sash, a horizontal windowsill, and two vertical side window tracks, the window air conditioning unit having a window slot therewithin separating an indoor portion from an outdoor portion, wherein the window slot is for receiving the at least one vertically operable window sash, the anti-tip bracket assembly comprising: at least one bracket (See Annotated Fig. A) comprising a first end (See Annotated Fig. A) and a second end (See Annotated Fig. A), wherein said first end and said second end are configured to be received within the vertical side window track to provide support to the window air conditioning unit; a base (See Annotated Fig. A) affixed in the window slot of the window air conditioning unit, wherein said at least one bracket is adjustably affixed (See Annotated Fig. A) in said base.
Regarding Claim 2:  PCT 848 discloses an anti-tip bracket assembly of claim 1, wherein said at least one bracket (See Annotated Fig. A) has a planar face with a plurality of slots (See Annotated Fig. B) thereon.
Regarding Claim 3:  PCT 848 discloses an anti-tip bracket assembly of claim 2, wherein said at least one bracket is affixed in said base via a fastener (See Annotated Fig. B).
Regarding Claim 4:  PCT 848 discloses an anti-tip bracket assembly of claim 1, wherein said first end (See Annotated Fig. A) is smaller than said second end and is suitable for fitting into the vertical side window track with a smaller width.
Regarding Claim 11:  PCT 848 discloses an anti-tip bracket assembly of claim 1, wherein said base comprises a bracket guide track (See Annotated Fig. A) for slidably receiving said at least one bracket.
Regarding Claim 22:  PCT 848 discloses an anti-tip bracket assembly for securing a window air conditioning unit in a window assembly, the window assembly having at least one vertically operable window sash, a horizontal windowsill, and two vertical side window tracks, the window air conditioning unit having a window slot therewithin separating an indoor portion from an outdoor portion, wherein the window slot is for receiving the at least one vertically operable window sash, the anti-tip bracket assembly comprising: at least one bracket (See Annotated Fig. A) each comprising a first end (See Annotated Fig. A) and second end (See Annotated Fig. A), wherein said first end and said second end are configured to be received within the vertical side window track to provide support to said window air conditioning unit; a base (See Annotated Fig. A) affixed in the window slot (See Annotated Fig. A) of the window air conditioning unit, wherein said at least one bracket is adjustably affixed in said base; and wherein the window air conditioning unit allows the window assembly to be adjustable between a first position and a second position (Note that the window slot of the AC unit is not positively recited and therefore not a limitation of the claim.  Nonetheless, PCT 848 discloses such a slot).  
Regarding Claim 23:  Note that no additional structure is claimed in this claim.  Rather the claim is referring to non-claimed elements and is therefore interpreted as an intended use statement.  PCT 848 discloses such an intended use because it discloses a window slot wherein said first position is when the window sash is outside the window slot and said second position is when the window sash is inside the window slot.
Claim(s) 1, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2020/0248911 to Lei et al. (Lei).

    PNG
    media_image3.png
    647
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    675
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    619
    575
    media_image5.png
    Greyscale

Regarding Claim 1:  Lei discloses an anti-tip bracket assembly for securing a window air conditioning unit in a window assembly, the window assembly having at least one vertically operable window sash, a horizontal windowsill, and two vertical side window tracks, the window air conditioning unit having a window slot therewithin separating an indoor portion from an outdoor portion, wherein the window slot is for receiving the at least one vertically operable window sash, the anti-tip bracket assembly comprising: at least one bracket (See Annotated Fig. C) comprising a first end (See Annotated Fig. C) and a second end (See Annotated Figs. C and D), wherein said first end and said second end are configured to be received within the vertical side window track to provide support to the window air conditioning unit; a base (See Annotated Fig. C) affixed in the window slot of the window air conditioning unit, wherein said at least one bracket is adjustably affixed (See Annotated Fig. D) in said base.
Regarding Claim 5:  Lei discloses an anti-tip bracket assembly of claim 1 further comprising at least one sealing member.  (See para. 0151 discussing the sealing member (sponge) that is inserted into groove 53)
Regarding Claim 6:  Lei discloses an anti-tip bracket assembly of claim 5 further comprising at least one side arm (See Annotated Fig. D) coupled to the window air conditioning unit.
Regarding Claim 7:  Lei discloses an anti-tip bracket assembly of claim 6, wherein said at least one sealing member (See para. 0151 discussing the sealing member (sponge) that is inserted into groove 53) is coupled to said at least one side arm (See Annotated Fig. D – the sealing member is coupled indirectly to the side arm).
Regarding Claim 8:  Lei discloses an anti-tip bracket assembly of claim 6, wherein said at least one side arm is rotatably coupled.  (See Annotated Fig. D)
Regarding Claim 12:  Lei discloses an anti-tip bracket assembly of claim 1 further comprising at least one open window bracket (See Annotated Fig. E).
Regarding Claim 13:  Lei discloses an anti-tip bracket assembly of claim 12, wherein said at least one open window bracket further comprises a first end (See Annotated Fig. E) for anchoring to an outer casing of the indoor portion (See Annotated Fig. E) and a second end (See Annotated Fig. E) for anchoring to a main mounting bracket (See Annotated Fig. E).
Regarding Claim 14:  Lei discloses an anti-tip bracket assembly of claim 12, wherein said at least one open window bracket (See Annotated Fig. E) further comprises a first end (See Annotated Fig. E) for anchoring to an outer casing of the indoor portion (See Annotated Fig. E) and a second end (See Annotated Fig. E) for anchoring to the horizontal windowsill (Note that the second end anchors indirectly to the window sill).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lei.
Regarding Claim 9:  Lei discloses the bracket as having a groove (53) in which a sealing member is placed (See para 0151) where the groove facilitates “the arrangement of the sealing sponge and improves the sealing performance of the sealing sponge.”  Rearranging the groove such that the sealing member has a groove into which the bracket is positioned would merely be a rearrangement of parts.  The MPEP provides a basis for such a modification.1  Here, rearrangement would only require routine skill in the art where such a modification would not modify the operation of the device.  Such a modification would still enable the sealing member to be arranged on the bracket in a way that improves sealing performance.  Moreover, a person of ordinary skill at a time before the effective filing date of the instant invention would have found such a modification to have been obvious because doing so would provide the sealing member with the groove rather than the individual modular pieces of the bracket, which in turn would speed up the manufacturing process of the non-groove bracket parts.
Regarding Claim 10:  Lei discloses a sealing member that is a sponge but does not disclose that it is made of foam.  Nonetheless, it would have been obvious to make the sealing member out of foam.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.2  Here, the intended use of the sealing member is to seal.  (See para. 0150 and 0151)  Foam material is known for being a good sealer against temperature differences, such as the internal material of many well-known coolers.  In addition, foam material is well known and commercially available at a time before the effective date of the invention and it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  Lastly, the use of foam rather than sponge material would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose foam material to construct the sealing member out of and moreover, doing so would enable the sealing member to be more durable and longer lasting than a sponge material.
Regarding method Claims 15-21:  In view of the structure disclosed and taught by Lei the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 3134319 and US 2019/0056143.  Both references disclose and teach a base and a bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144(VI)(C).
        2 See MPEP 2144.07.